UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7431


RICARDO ANTHONY DAVIS,

                    Petitioner - Appellant,

             v.

JENNIFER SAAD, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00076-GMG)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Anthony Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricardo Anthony Davis, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Davis v. Saad, No.

3:18-cv-00076-GMG (N.D.W. Va., Nov. 7, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2